Citation Nr: 9924300	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an allergy 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a hiatal hernia 
with acid reflux.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
operative ethmoid mass with history of sinusitis.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1992, with additional prior service in the Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating action of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted service 
connection and assigned a noncompensable rating for post-
operative ethmoid mass with history of sinusitis, effective 
from July 2, 1992.  By that same rating action, the RO denied 
claims of service connection for numerous conditions.  The 
veteran submitted a notice of disagreement (NOD) in June 
1997.  Following a request for clarification from the RO, the 
veteran identified, in a telephone conversation, the specific 
issues with which he disagreed.  The RO issued a statement of 
the case (SOC) in June 1997, referencing issues of increased 
rating for the service-connected post-operative ethmoid mass 
and service connection for schizoid personality, PTSD, 
dysthymia, allergies, right olecranon bursitis, back injury 
and hiatal hernia with reflux.  The veteran's substantive 
appeal was received in March 1998.  

In April 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
At that hearing, the veteran withdrew the issues of service 
connection for schizoid personality, right olecranon bursitis 
and back injury.  At the same time, the veteran submitted 
additional evidence in support of his claims and waived 
consideration of that evidence by the RO in accordance with 
38 C.F.R. § 20.1304 (1998).  A transcript of that hearing is 
associated with the record.    

As the appeal regarding the evaluation of the service-
connected post-operative ethmoid mass with history of 
sinusitis involves an original claim, the Board has framed 
that issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Given the veteran's 
clarification of the NOD and later withdrawal of several 
issues, the Board finds the issues presently on appeal are 
limited to those noted on the title page.


FINDING OF FACT

The veteran's claims of service connection for an allergy 
disorder, acquired psychiatric disorder, to include PTSD, and 
hiatal hernia with acid reflux are plausible.  


CONCLUSION OF LAW

The claims of service connection for an allergy disorder, 
acquired psychiatric disorder, to include PTSD, and hiatal 
hernia with acid reflux are well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well grounded claim; 
that is, a claim which is plausible.  Review of the evidence, 
summarized below, persuades the Board that the veteran's 
claim is well grounded.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the present case, the service medical records reflect that 
symptoms attributable to the disabilities currently claimed, 
an allergy disorder, psychiatric disability and hiatal hernia 
were present in service.  There is also evidence that they 
continued to persist after service, as indicated in the 
records referenced below.  Under these circumstances, the 
Board finds that the veteran's claims are plausible and thus 
well-grounded.  


ORDER

The claims for service connection for service connection for 
an allergy disorder, for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), and for a 
hiatal hernia with acid reflux are well-grounded and to this 
extent the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

The veteran contends that service connection is warranted for 
the claimed conditions as they had their onset during 
service.  He further maintains that the service-connected 
post-operative ethmoid mass with history of sinusitis is more 
severe than the current rating indicates.  

Service medical records include a February 1992 chart entry 
which detailed the veteran's complaints of neck pain and 
difficulty swallowing and included the assessment that 
gastroesophageal reflux disease (GERD) or post-nasal drip 
(perennial allergic rhinitis versus seasonal allergic 
rhinitis) may be contributing to the veteran's globus 
sensation.  Allergy testing performed in March 1992 yielded a 
finding of allergic rhinitis.  A March 1992 chart extract 
included the impression that the veteran's GERD symptoms were 
resolved.  

The recently submitted evidence includes medical records 
pertaining to post-service treatment of hiatal hernia, 
sinusitis and allergic rhinitis.  In a May 1997 evaluation, 
the veteran's reported six-year history of pain in the left 
side of his pharynx and left lower portion of his mouth was 
noted.  It was further noted that the veteran had been 
evaluated by an ear, nose and throat specialist who performed 
a deviated septum surgery with no significant improvement.  
The veteran was then referred to another physician because of 
the suspicion that the complaints were related to reflux.  
The current evaluation included the impression that the 
veteran had possible GERD with very atypical presentation.  A 
June 1997 chart entry detailed findings of diagnostic testing 
conducted in the interim which had demonstrated 
"considerable evidence of reflux."  

The recently submitted evidence also includes a December 1992 
diagnosis of allergic rhinitis, very mild.  A July 1995 chart 
extract included the assessment of allergic rhinitis and the 
medication was continued. 

The Board finds that the resolution of the claims of service 
connection for an allergy disorder or hiatal hernia with acid 
reflux will require legal conclusions based upon the medical 
evidence of record, and neither the Board nor the RO is 
competent to render medical determinations which are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, further examination is required, 
to include an opinion based on review of the entire record.  

In support of his claim of service connection for an acquired 
psychiatric disorder, to include PTSD, the veteran maintains 
that the intense and critical environment of Navy training 
reminded him of abuse experienced as a child.  A February 
1992 Report of Medical Board detailed the veteran's in-
service complaints and treatment, including a recent period 
of hospitalization.  He reported recurrent and intrusive 
recollections of the abuse with recurrent distressing dreams 
and intense psychological distress leading to an episode of 
dissociation.  Mental status examination conducted on 
hospital admission revealed suicidal ideation with a plan and 
homicidal ideation without plan or intent, but no evidence of 
formal thought disorder or perceptual disturbance.  Following 
observation, evaluation and treatment, the primary diagnosis 
was established as PTSD, delayed onset.  It was noted that 
the veteran was clinically improved on discharge, without 
symptoms of distress or depression; however, he was 
considered to have a severe condition which was likely to 
recur under the stresses common to life in the Navy.  It was 
further noted that when the veteran became symptomatic, he 
was prone to develop dissociative and psychotic symptoms and 
suicidal behavior.  Even with proper medication, breakthrough 
relapses were considered possible.  The March 1992 report of 
a Physical Evaluation Board found the veteran unfit for duty 
and assigned a disability rating of 20 percent (based on a 
rating of 30 percent, less 10 percent "existed prior to 
service").  

The report of a December 1996 VA examination included the 
examiner's impression that the results of a clinical 
interview and psychological testing did not support a current 
diagnosis of PTSD.  The examiner also noted that the initial 
traumatic event appeared to be the veteran's childhood 
experiences and incidents during Naval training "probably" 
brought back memories of those events.  The diagnoses 
included dysthymia and schizoid personality; however, the 
examiner did not comment on whether those conditions were 
related to service.  

While the RO noted the in-service diagnosis of PTSD and the 
relationship between that diagnosis and the veteran's 
childhood experiences, the rating action on appeal did not 
address the question of aggravation.  Even if the veteran's 
disability is properly found to have preexisted service, the 
presumption of aggravation must also be addressed.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease pursuant to 38 U.S.C.A. § 1153 (West 
1991) and 38 C.F.R. § 3.306(a).  Crowe v. Brown, 7 Vet. App. 
238 (1994).  

On the current evidence, the nature and etiology of any 
currently demonstrated psychiatric disorder is unclear.  
Thus, a review of the record by a physician, in conjunction 
with a current examination of the veteran would be useful in 
sorting out the facts so they can be analyzed under the 
applicable law.  See Colvin, supra.  

The veteran also contends that his service-connected post-
operative ethmoid mass with history of sinusitis is more 
severe than the current rating indicates.  The Board 
initially notes that during the course of this appeal, the 
rating criteria by which respiratory disorders are rated were 
amended.  Therefore, adjudication of the claim for increase 
must now include consideration of both the old and new 
criteria and that criteria which is most favorable to the 
veteran's claim must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board further notes, however, that 
consideration under the revised rating schedule criteria 
should not be undertaken before such criteria became 
effective.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court), addressing a similar matter, stated 
that the effective date rule contained in 38 U.S.C. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
since the Secretary's legal obligation to apply the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  That is, for any date prior to October 7, 1996, 
neither the RO nor the Board could apply the revised rating 
schedule to a claim for increase.  Rhodan v. West, 12 Vet. 
App. 55 (1998). 

Determining a rating for the veteran's service-connected 
post-operative ethmoid mass with history of sinusitis is 
further complicated by the fact that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra.  As the current rating was assigned 
following the initial grant of service connection in the 
rating action on appeal, the RO must consider a staged rating 
and explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

The medical evidence of record includes reports referable to 
both in-service and post-service nasal surgery.  In August 
1996, the veteran underwent septoplasty for chronic nasal 
obstruction; however, it is unclear whether that surgery was 
for treatment of the service-connected sinus condition or an 
unrelated condition, i.e., deviated septum or symptoms 
related to the claimed reflux.  In addition, the report of a 
VA examination conducted in December 1996 is inadequate for 
evaluation purposes as it does not include sufficient detail 
for the purpose of evaluating the disability at issue.  For 
example, the findings reported in connection with the 
examination do not address either the old or new rating 
criteria, nor do they include any comment on the effect of 
the septoplasty.  As such, further examination should be 
conducted on remand.  38 C.F.R. § 4.2.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding the claimed 
conditions since service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources. 

2.  The veteran should be afforded a VA 
examination in order to determine the 
current nature and likely etiology of the 
claimed allergic disorder and the 
severity of the service-connected post-
operative ethmoid mass with history of 
sinusitis.  The claims folder, a copy of 
all pertinent rating criteria and a copy 
of this Remand should be made available 
to the examiner for review prior to the 
examination.  All indicated testing 
should be conducted.  The examiner should 
obtain from the veteran information 
regarding the extent of any symptoms he 
experiences as a result of the service-
connected post-operative ethmoid mass 
with history of sinusitis.  Based on the 
examination and study of the case, the 
examiner should report findings 
pertaining to the service-connected sinus 
condition consistent with both sets of 
rating criteria.  The examiner should 
comment on the effect, if any, of the 
August 1996 nasal surgery on the service-
connected sinus condition.  The examiner 
is also requested to express an opinion 
as to the medical probability that any 
demonstrated allergy disorder had its 
onset during service, as claimed by the 
veteran.  Complete rationale for all 
opinions expressed must be provided. 

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current nature and likely etiology of 
any demonstrated hiatal hernia with acid 
reflux.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  Based on the 
examination and study of the case, the 
examiner is requested to express an 
opinion as to the medical probability 
that any demonstrated gastrointestinal 
disorder is the result of disease or 
injury in service, as claimed by the 
veteran.  Complete rationale for all 
opinions expressed must be provided. 

4.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the nature and etiology of 
his claimed psychiatric disorder.  All 
indicated testing should be conducted.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review prior to the 
requested examination.  In addition, the 
examiner should elicit a full history 
from the veteran.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressors, should be indicated.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  If any other 
psychiatric disorder is diagnosed, the 
examiner should offer an opinion as to 
the medical probability that it is 
related to service.  If it is determined 
that the veteran had a pre-existing 
psychological disorder, the examiner 
should offer an opinion as to whether the 
pre-existing condition underwent increase 
in severity beyond natural progress 
during the veteran's military service.  
Complete rationale for all opinions 
expressed should be provided. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of a staged rating 
for the service-connected post-operative 
ethmoid mass with history of sinusitis.  
In readjudicating that claim, the RO 
should also consider both the old and new 
rating criteria, apply that most 
favorable to the veteran and state which 
is more favorable.  Such consideration 
should be afforded in accordance with the 
decisions of the Court in the Karnas and 
Rhodan cases cited above.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

